DETAILED ACTION

This Office action is in response to a response filed by Applicant on 7/27/2022.  Claims 3–4, 7–8, 18–19, 22–23 have been amended, claims 1–2, 6, 10, 16–17, 21, and 25 are cancelled, and claims 31–38 are introduced new.
The Terminal Disclaimer filed on 7/27/2022 was disapproved based upon reasons set forth in the associated document found in the file wrapper.  Unfortunately, the Examiner is unable to remove the double patenting rejection prior to approval of the disclaimer.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 3-5, 7-9, 18-20, 22-24, 31-38 are provisionally rejected on the ground of nonstatutory anticipatory-type double patenting as being unpatentable over claims 11, of U.S. Pat. App. Pub. 2020/0366692 A1 (Application No. 16/931,008).
Claims 4 and 19 are anticipated by the subject matter of claims 3 and 16 of the conflicting application; claims 5 and 20 are anticipated by the subject matter of claims 4 and 17 of the conflicting application; claims 8 and 23 are anticipated by the subject matter of claims 6 and 19 of the conflicting application; claim 9 and 24 are anticipated by the subject matter of claims 7 and 20 of the conflicting application.
The features in the above identified claims are apparent in both the instant claims and the conflicting claims. Therefore, the claims are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not been patented.

Allowable Subject Matter
Claims 3–5, 7-9, 18–20, 22–24, 31–38 are allowable over prior art.  However, the Examiner notes that claims 4–5, 8–9, 19–20, 23–24 are subject to the provisional double patenting rejection, which would be required to be overcome before being allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494